19-2630
    Najera-Torres v. Garland
                                                                                   BIA
                                                                           A096 182 709

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 9th day of March, two thousand twenty-two.

    PRESENT:
             DEBRA ANN LIVINGSTON,
                  Chief Judge,
             SUSAN L. CARNEY,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    JENIE IVETH NAJERA-TORRES,
             Petitioner,

                       v.                                        19-2630
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                       Weronika K. Costas, The
                                          Costas Network Law Center, LLC,
                                          Independence, OH.

    FOR RESPONDENT:                       Joseph H. Hunt, Assistant
                                          Attorney General; Shelley R. Goad,
                               Assistant Director, Office of
                               Immigration Litigation; Carmel A.
                               Morgan, Trial Attorney, Office of
                               Immigration Litigation, United
                               States Department of Justice,
                               Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner   Jenie     Iveth   Najera-Torres,        a   native   and

citizen of Honduras, seeks review of February 23, 2018 and

July 24, 2019 decisions of the BIA, denying her second motion

to reopen.    In re Jenie Iveth Najera-Torres, No. A096 182 709

(B.I.A. Feb. 23, 2018 & July 24, 2019).                    We assume the

parties’ familiarity with the underlying facts and procedural

history.

       We review the BIA’s denial of a motion to reopen for

abuse of discretion.        Shao v. Mukasey, 546 F.3d 138, 168-69

(2d   Cir.   2008).    In    that    context,    the   BIA     abuses   its

discretion “only if the BIA's decision-making was arbitrary

or capricious, as evidenced by a decision that provides no

rational     explanation       for       the    agency's       conclusion,

                                     2
inexplicably departs from established policies, is devoid of

any    reasoning,     or    contains        only   summary     or    conclusory

statements.”        Id.    at   169    (internal     quotation       marks      and

citations omitted).         We review the agency’s findings of fact

under the substantial evidence standard.                   Chen v. U.S. Atty.

Gen., 502 F.3d 73, 75 (2d Cir. 2007).                    Under that standard,

“administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.”     8 U.S.C. § 1252(b)(4)(B); Corovic v. Mukasey, 519

F.3d 90, 95 (2d Cir. 2008).

       In her motion to reopen, Najera-Torres asserted that

domestic and gang violence had increased in Honduras, and

that    this   circumstance           excused      the     time     and   number

limitations    that       otherwise     barred     her     motion.    She      also

asserted that these conditions demonstrated her prima facie

eligibility    for    asylum     and    related      relief       based   on    her

membership in the particular social groups of “Honduran women

in a domestic relationship who are unable to leave” and

relatives of her brother, who was murdered in Honduras in

2010 purportedly for reporting a robbery.

       It is undisputed that Najera-Torres’s 2017 motion was
                                        3
untimely and number-barred because it was her second motion

to reopen and she filed it more than 14 years after she was

ordered removed in 2003.               See 8 U.S.C. § 1229a(c)(7)(A),

(C)(i);    8 C.F.R.        § 1003.2(c)(2).        These   time    and    number

limits, however, do not apply if reopening is sought to apply

for    asylum   and    the    motion   “is   based   on   changed       country

conditions arising in the country . . . to which removal has

been    ordered,      if   such   evidence   is    material      and    was   not

available and would not have been discovered or presented at

the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see

8 C.F.R. § 1003.2(c)(3).

       Even if it could be argued that increased violence

against    women      in   Honduras    constituted    a   changed       country

condition since the time of her 2003 removal order, the BIA

did not err in determining that such changes in Honduras were

not material to Najera-Torres’s petition, which asserted that

Najera-Torres was part of a protected class of “Honduran

wom[e]n in a domestic relationship who are unable to leave”

while at the same time acknowledged that she was no longer in

a domestic relationship with her abusive ex-partner.                    The BIA

also did not err in concluding that evidence reflecting
                                       4
problems with gang violence in Honduras beginning in the 1990s

did not show a material change since Najera-Torres’s 2003

removal order.    See id.

    Because the BIA reasonably concluded that Najera-Torres

failed to demonstrate a material change in conditions in

Honduras, it did not abuse its discretion in denying her

motion   as   untimely      and    number-barred.     See   8 U.S.C.

§ 1229a(c)(7)(A), (C).       Because the agency’s denial of her

motion as untimely and number-barred is dispositive of her

claims, we do not reach the BIA’s alternative basis for

denying Najera-Torres’s motion: her failure to establish her

prima facie eligibility for relief.         See INS v. Bagamasbad,

429 U.S. 24, 25 (1976) (“As a general rule courts and agencies

are not required to make findings on issues the decision of

which    is   unnecessary     to    the   results   they    reach.”).

Nevertheless, we observe that the record does not reflect

error in this regard because the evidence suggested that

Najera-Torres’s ex-partner had not focused attention on her

since 2012, and there was no record evidence suggesting that

the individuals who murdered her brother in 2010 had also

targeted his relatives in Honduras.         See Huang v. U.S. INS,
                                    5
421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

support in the record . . . , [an applicant’s] fear is

speculative at best.”); Melgar de Torres v. Reno, 191 F.3d

307, 313 (2d Cir. 1999) (finding fear of future persecution

weakened    when   similarly   situated   family   members   remain

unharmed in petitioner’s native country).

    For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe,
                          Clerk of Court




                                 6